Title: To Alexander Hamilton from William S. Smith, 10 November 1799
From: Smith, William Stephens
To: Hamilton, Alexander



Union Camp [Scotch Plains, New Jersey]Novr. 10th. 1799.
Major General Hamilton
Sir,

It would be of Service to the troops if some arrangements were made, that they might attend divine service on Sundays. The minister of this Parish is a firm good friend to Government, & the Army and preaches up the necessity of Supporting the one and accommodating the other. Finding the officers of the 11th. Regt. much disposed to visit their homes frequently I requested the Minister to give us a Sermon, on the 11th. Verse of the 11th. Chapter of the 2d. of Samuel, and made as many officers attend as could with propriety leave the Camp. The Parson acquitted himself well, inculcating the necessity, that officers should be attentive to their duty &c. and after singing the 101st. Psalm, we returned to camp. I wish if consistant, you would permit me to employ this Minister, he will work cheap, & render the appointment of a Chaplain not immediately necessary, it will give pleasure to his Parishioners, and perhaps be of some service to the Troops, under divine favour with great Zeal, I have the Honor to be Sir
Your most Obedt. Humble Servt.

W. S. Smith 12th. Regt.
